DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 15, “an IIP2” should be “an input second-order interception point (IIP2)”, according the specification, paragraph [0044]. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, line 3, “NMOS and PMOS” are not defined in the specification.
SPI interface” is not defined in the specification.

Allowable Subject Matter
Claims 1, 2, 4-6 and 8 would be allowable when the minor informality of claim 1 as indicated in the claim objection above is fixed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, Connell et al. (US 8,126,422) (figures 3 and 4) disclose a radio frequency (RF) front end of a low power consumption and fully automatic adjustable broadband receiver, comprising a low-noise amplification module (303), amplifying an broadband single-ended RF signal, and converting an amplified broadband single-ended RF signal into differential current signal, wherein the low-noise amplification module is allowed to adjust an amplification factor (column 4, lines 34-36); a local oscillator, generating a local oscillator signal (column 5, lines 7-10); a quadrature mixer (304), connected to the low-noise amplification module and the local oscillator, and quadraturely mixing the differential current signal and the local oscillator signal, so as to generate two- intermediate frequency differential current signals (column 4, lines 36-42; and column 5, lines 7-22); a transimpedance amplifier (305), connected to the quadrature mixer, and converting the intermediate frequency differential current signal into an intermediate frequency differential voltage signal (column 4, lines 36-42; and column 5, line 23 – column 6, line 37). However, Connel et al. fail to further disclose the RF front end of a low power consumption and fully automatic adjustable broadband receiver above further comprising an IIP2 calibration module, connected to the quadrature mixer, and adjusting the local oscillator signal received by the quadrature mixer, so as to reduce the influence of the radio frequency front end IIP2; and a received signal strength indicator module, connected to the transimpedance amplifier, wherein the received signal strength indicator module comprises an analog .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mudd et al. (US 7,437,133) disclose a front end for a radio frequency tuner including an input connected to a signal path comprising an LNA.
Khlat et al. (US 7,593,491) teach a front end with a quadrature single-mixer in a multimode radio frequency receiver.
Lee (US 7,949,320) disclose an apparatus configured to receive the RF channel signal from the digital front end and to determine a magnitude of a constant modulus signal for the RF channel signal.
Selvanayagam et al. (US 9,755,678) teach a radio frequency receiver front end with low noise transconductance amplifier.
Geha et al. (US 10,848,112) disclose a radio frequency integrated circuit (RFIC) front end with a low noise amplifier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645